WALSH, J.
Heard on defendants’ motion for new trial after verdict for plaintiff for $4,2S0. The motion is based on the usual grounds.
Plaintiff claimed that she came to America in 1911 to the home of defendants ; that at that time it was agreed between the parties that the plaintiff was to go to work and was to turn in to defendants her whole wages every pay-day; that defendants were to give her board and satisfactory clothing and that defendants would “save it for me in the bank that the plaintiff worked 8 months thereafter in the Wanskuck Mills and then for 11 years more in the American Silk Spinning Co.; that she gave her wages in toto each and every week during this period to defendants, retaining no money whatsoever to herself; that in 1914,. plaintiff asked for an accounting and that defendants replied, “We have saved nothing” but “for what has gone on in the past and for the future, they said they would put away five dollars a week;” that in reliance upon that statement, plaintiff stayed on in the house of defendants and continued to give them her *13full pay eacli and every week until 1933, when she married; that there was Hue her up to November 1928, the date of her marriage, ithe sum of $3040, which with interest of $1240 to date of trial, made her claim $4280.
For plaintiff: Geo. F. Troy, Joseph Yeneziale, Arthur L. Conaty, W. O. H. Brand.
For defendants: Louis V. Jackvony.
The defendants denied the agreement ; showed -that plaintiff seldom earned enough to properly support herself during this period; showed through disinterested witnesses that the plaintiff had accounts with the grocer and baker during this period which plaintiff paid; that plaintiff bought clothing for herself during this period, and that plaintiff had made a present of a spread to Mrs. Prete in return for the kindness of Mrs. Prete towards her. Defendants further contended that the plaintiff hired a room from them and provided her own meals Which defendants allowed her to cook in their kitchen.
The strong preponderance of credible testimony in this case is corroborative of defendants’ story. We feel that the jury did not arrive at a verdict which accomplished substantial justice as between the parties.
Motion for new trial granted.